Title: To John Adams from Gabriel Johonnot, 8 September 1780
From: Johonnot, Gabriel
To: Adams, John


     
      Sir
      Boston 8th. Septr. 1780
     
     I Received your letter by the Frigate Alliance bearing date the 23d. Feby. last, Inclosing an Account of my son’s Expences, on his Journey from Ferrol in Spain to Paris, and feel myself not a little Affected, that you should Intimate the most distant Idea, of the Necessity of a Voucher for your Account. I could wish to be held in that view with you Sir, that not only every Expence you may be at, should be cheerfully repaid, but that I feel a most Gratefull sense of your Attention to my Child, and shall not fail in every Instance in my power fully to Manifest it.
     By the Briggantine Pallas which sailed from this Port in June last, on board which Vessell I fully Intended to Embark for Europe, but fortunately as Circumstances are was prevented, and consequently saved myself from falling into the Enemies hands, as she was captured soon after sailing, by her to the care of Mr: Warren, I wrote you and Enclosed a bill for 600 livres, but as that Gentleman still remains with the British Admiral Edwards, who has Invited him to go to Europe in his ship, and it will probably be a long time before he gets over to France, I have herein Enclosed a second bill of the same sett, for Six Hundred livres, and a first bill of Another sett, for three Hundred livres, which I presume will be sufficient untill I have the Honor of seeing you, which I promise myself will be very soon, as I understand the Hermione Frigate has Orders to be in Readiness to go to Europe on the Shortest Notice. I go to Newport in a day or two to Obtain a Passage in her. Should any thing either prevent my going in her or her not going I will Embrace the first Opportunity to remit.
     I have Inclosed the Papers for several Weeks Past which will Inform you of every Intelligence worthy Notice.
     I am with the Highest Esteem & Respect Your Most Obedient Most Hble: Servt:
     
      Gabl: Johonnot
     
    